Title: To Thomas Jefferson from George Pfeiffer, 2 April 1792
From: Pfeiffer, George
To: Jefferson, Thomas


          
            Sir
            Monday Morning April 2d 1792
          
          I fear that I have already appeared too forward and that on the receipt of this you will think me more so. But, respected sir, presuming forwardness especially to my superiors, is what (I can with sincerity say) I never was intentionally guilty of: and to justify myself in this particular I can freely appeal to my own heart, and to my honoured patron Dr. Rush. Causes of a pressing nature sir (with the principal of which Dr. Rush is acquainted) first prompted me to the freedom I made use of in waiting upon you, and now urge me again to intrude in this manner. If after the expected vacancy occurs you should be pleased to grant me a place in your office, I hope not to be found ungrateful, and trust that no exertions in my power would be neglected, to perform the several duties, which might be required of me. I am sensible sir, of my insufficiency, but would fain hope that by diligence and application, I might in a short time be able, considerably to improve my hand in writing. If however you should not think proper to engage me in consequence of the vacancy now contemplated, I would with the hope and promise of serving under you sir, chearfully wait the occurrence of another. If other recommendations be deemed requisite, I may perhaps be honoured with those of several respectable gentlemen, and amongst the number with that of Genl. Brodhead, Surveyor general, in whose office I have lately employed some time, for the purpose of improving my hand. I am far from looking on the business of your office Sir as a hardship to me, and have not the least ambition to aspire to a greater salary than that which you mentioned to me as what was generally allowed. I sincerely intreat your pardon  for the earnestness and presumption of these lines, on account of the causes of them which are indeed urgent.
          I dare hardly make the bold request, but worthy sir, by condescending to leave a message or a few lines for me in answer to this, you will confer a great favour on Sir, your sincere & unfeigned humble servt.,
          
            Geo: Pfeiffer
          
          
            N.B. If it is not too much sir, I will do my self the honour to call for an answer to these, tomorrow afternoon at two oclock.
          
          
            Geo: Pfeiffer
          
        